      Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM CRAMER,                               :      Civil No. 3:15-CV-1360
                                              :
      Plaintiff,                              :
                                              :
v.                                            :      (Magistrate Judge Carlson)
                                              :
JOHN KERESTES, et al.,                        :
                                              :
      Defendants.                             :

                        MEMORANDUM AND ORDER

      I.     Factual Background

      This case, which comes before us for consideration of a motion in limine,

involves a First Amendment retaliation claim brought by the inmate-plaintiff,

William Cramer, against correctional staff at SCI-Mahanoy. The Court has found

that this First Amendment claim presents factual issues for resolution at trial, and

we have scheduled this case for trial in June of 2021.

      In anticipation of trial, the plaintiff has filed a motion in limine, seeking pre-

trial rulings on various evidentiary issues. (Doc. 236). In this motion, Cramer seeks

to preclude the defendants from introducing evidence of his criminal history and the

criminal history of another inmate-witness, his institutional misconducts, reference

to his institutional security level or other similarly inflammatory designations, and

reference to his “pro-white” or white supremacist beliefs. For their part, the
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 2 of 12




defendants agree that reference to Cramer’s security level and similarly

inflammatory designations would be inappropriate. They also agree that reference to

his white supremacist beliefs would be inappropriate. Accordingly, we must

determine whether evidence of Cramer’s criminal convictions and prior bad acts not

resulting in a conviction, as well as the inmate-witness’s criminal convictions, are

admissible at trial.

      For the reasons that follow, the plaintiff’s motion in limine will be granted in

part and denied in part.

      II.    Discussion

      The Court is vested with broad inherent authority to manage its cases, which

carries with it the discretion and authority to rule on motions in limine prior to trial.

See Luce v. United States, 469 U.S. 38, 41 n.4 (1984); In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other grounds sub nom.,

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) (the court

exercises its discretion to rule in limine on evidentiary issues “in appropriate cases”).

Courts may exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence. United States v. Romano, 849

F.2d 812, 815 (3d Cir. 1988). Courts may also do so in order to “narrow the

evidentiary issues for trial and to eliminate unnecessary trial interruptions.” Bradley

v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted).
                                           2
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 3 of 12




      Thus, in considering motions in limine, which call upon the Court to engage

in preliminary evidentiary rulings, we begin by recognizing that these “evidentiary

rulings [on motions in limine] are subject to the trial judge’s discretion and are

therefore reviewed only for abuse of discretion . . . . Additionally, application of the

balancing test [relating to relevance and prejudice] under Federal Rule of Evidence

403 will not be disturbed unless it is ‘arbitrary and irrational.’ ” Abrams v. Lightolier

Inc., 50 F.3d 1204, 1213 (3d Cir. 1995) (citations omitted); see Bernardsville Bd. of

Educ. v. J.H., 42 F.3d 149, 161 (3d Cir. 1994) (reviewing in limine rulings for abuse

of discretion).

      The exercise of this discretion is guided, however, by certain basic principles

reflected in the philosophy that shapes the rules of evidence. For example, Rule 402

of the Federal Rules of Evidence provides that “evidence which is not relevant is not

admissible.” “Relevant evidence,” in turn, is defined in Federal Rule of Evidence

401 as “evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than

it would be without the evidence.” A court may exclude evidence that is relevant “if

its probative value is substantially outweighed by a danger of . . . unfair prejudice.”

Fed. R. Evid. 403.

      As we have noted, the defendants have agreed to refrain from referencing

Cramer’s security level or referring to him by any inflammatory designation with
                                           3
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 4 of 12




respect to his security risk. They have also agreed to refrain from references to his

“pro-white” or white supremacist beliefs. Accordingly, we will exclude any such

evidence from being used or referred to at trial.

      Thus, we are asked to consider the relevance, prejudicial impact, and

admissibility of evidence of Cramer’s criminal history and history of misconducts,

including assaults on DOC staff members. The plaintiff also seeks to preclude the

introduction of evidence of prior convictions of his inmate-witness, Marcellus Jones.

      With respect to Cramer’s and Jones’ criminal convictions, the admissibility of

this evidence for impeachment purposes is governed by Federal Rule of Evidence

609. Rule 609 mandates that a felony conviction be admitted for impeachment

purposes in a civil case, subject to the balancing test set forth in Rule 403. Fed. R.

Evid. 609 (a)(1)(A). Rule 403’s balancing test requires us to take the following four

factors into consideration to determine whether the probative value of the evidence

outweighs any prejudicial effect of admitting evidence of the conviction: “(1) the

nature of the conviction; (2) the time elapsed since the conviction; (3) the importance

of the witness’s testimony to the case; and (4) the importance of credibility to the

claim at hand.” Sharif v. Picone, 740 F.3d 263, 272 (3d Cir. 2014) (citing United

States v. Greenidge, 495 F.3d 85, 97 (3d Cir. 2007)). With respect to this balancing

of probative value and prejudicial impact commanded by Rule 403, although

evidence may be excluded pursuant to Rule 403 prior to trial, the Third Circuit has
                                          4
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 5 of 12




cautioned that “pretrial Rule 403 exclusions should rarely be granted....Excluding

evidence as being more prejudicial than probative at the pretrial stage is an extreme

measure that is rarely necessary, because no harm is done by admitting it at that

stage.” In re Paoli R. Yard PCB Litig., 916 F.2d 829, 859 (3d Cir. 1990); see also

Spain v. Gallegos, 26 F.3d 439, 453 (3d Cir. 1994) (noting the Third Circuit's

“cautious approach to Rule 403 exclusions at the pretrial stage....”). Moreover, the

Third Circuit has characterized Rule 403 as a “trial-oriented rule” such that

“[p]recipitous Rule 403 determinations, before the challenging party has had an

opportunity to develop the record, are...unfair and improper.” In re Paoli R. Yard

PCB Litig., 916 F.2d at 859.

      Upon consideration of these issues of relevance and potential for prejudice

resulting from impeachment of witnesses through their prior convictions, and

mindful of the Third Circuit’s cautious approach to Rule 403 challenges, we find

that plaintiff’s motion to wholly exclude evidence of his and his witness’s prior

convictions should be denied for at least two reasons. First, Rule 609(a) makes clear

that evidence of felony convictions is indeed relevant to a jury’s effective evaluation

of witness credibility. Rule 609(a) states that the evidence of a witness’s felony

conviction “shall be admitted” except for those instances where Rule 403 or the time

limit of Rule 609(b) demands otherwise. Rule 609 is based upon the “common sense

proposition” that an individual who has “transgressed society's norms by committing
                                          5
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 6 of 12




a felony is less likely than most to be deterred from lying under oath.” See Walden

v. Georgia-Pacific Corp., 126 F.3d 506, 523 (3d Cir. 1997). Its purpose is to aid the

jury in assessing the credibility of a witness. Id. In this case, witness credibility will

likely play a decisive role in the jury's decision-making process. As such, defendants

should not be entirely prevented from pointing out the plaintiff’s or his witness’s

felony history during cross-examination. The jurors should be allowed to consider

such relevant information as they weigh the credibility of each witness’s testimony,

unless Rule 403 or Rule 609(b) demands otherwise.

       Moreover, the plaintiff has offered no compelling reason why the fact of these

prior criminal convictions of the plaintiff and his witness, standing alone, should be

wholly excluded due to unfair prejudice. In particular, based on the facts of this case,

the plaintiff’s status as an inmate will be obvious to the jury. Although reference to

felony convictions during witness impeachment does carry with it some danger of

prejudice, the inmate status of the plaintiff and witness will make it clear that they

have been convicted of some crime, the fact of a conviction—which will be self-

evident—is not so overwhelming as to substantially outweigh the probative value

under Rule 403 and thus justify a pretrial order excluding any impeachment by prior

convictions. Therefore, the fact that Cramer and any other prisoner-witnesses are

also convicted felons would not result in surprise or an unfair prejudice at trial, and

it is only when the prejudicial impact of evidence becomes “unfair” that the evidence
                                            6
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 7 of 12




must be excluded. See Coleman v. Home Depot, Inc., 306 F.3d 1333, 1344 & n.6

(3d Cir. 2002). At this time, the potential prejudice of this form of impeachment,

permitted by the rules of evidence, falls short of this threshold.

      For the foregoing reasons, the plaintiff’s motion to entirely prevent defendants

from introducing evidence of the plaintiff’s criminal convictions for impeachment

purposes, as well as the convictions of his witness, will be denied. However, we

recognize that the specific nature of these some of these charges adds a heightened

element of prejudice to any cross-examination that ventures into the criminal

histories of inmate-witnesses or an inmate-plaintiff. When considering impeachment

of a witness by prior violent crime convictions, we must be mindful of the fact that

“[a] [violent crime] conviction...has the potential to do more than create a credibility

handicap. It has the potential to so prejudice the jury that its weighing of all the

factual issues in the entire case may be impaired.” Womack v. Smith, 1:06-CV-2348,

2012 WL 1245752 (M.D. Pa. Apr. 13, 2012) (quoting Tabron v. Grace, 898 F. Supp.

293, 296 (M.D. Pa. 1995)). In such instances, when confronted with a conviction

that may be used under Rule 609 to impeach, but whose underlying qualities have

an extremely high potential for prejudice, the trial judge may, in the exercise of

discretion, adopt a middle course with respect to the issue of impeachment and

permit “admission of less prejudicial evidence-namely, the fact of [the witness']

conviction of a crime and resulting imprisonment without further detail.” Perryman
                                           7
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 8 of 12




v. H & R Trucking, Inc., 135 F. App’x 538, 541 (3d Cir. 2005), see Womack, 2012

WL 1245752 (permitting disclosure of fact of plaintiff's conviction, without

disclosure of offense of conviction).

      Accordingly, we will permit the introduction of both Cramer’s and Jones’

prior criminal convictions, but we will reserve the right to limit the scope of

impeachment with these convictions at trial should we determine that the probative

value of these prior convictions is substantially outweighed by the danger of unfair

prejudice. Additionally, we note that to the extent Jones’ criminal history indicates

that he has two pending cases in Schuylkill County, these pending charges cannot

be used as evidence to impeach Jones.

      Finally, the admissibility of Cramer’s institutional misconduct history falls

under Federal Rule of Evidence 404. Rule 404(b) governs the admissibility of such

other acts evidence and provides, in part, as follows:

      Crimes, Wrongs, or Other Acts.

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
      admissible to prove a person's character in order to show that on a
      particular occasion the person acted in accordance with the character.

      (2) Permitted Uses; Notice in a Criminal Case. This evidence may
      be admissible for another purpose, such as proving motive, opportunity,
      intent, preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident.


                                          8
       Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 9 of 12




Fed. R. Evid. 404(b).

      Thus, by its terms, Rule 404(b) prohibits the use of other act evidence to prove

a person’s character in order to show that on a particular occasion the person acted

in accordance with the character. Instead, under the rule, this other acts evidence

may be admitted only when it is probative proof of such factors as motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident. The Third Circuit has directed district courts to apply a four-part

test in order to determine whether to admit evidence under Rule 404(b): (1) the

evidence must have a proper purpose; (2) the evidence must be relevant; (3) the

probative value of the evidence must outweigh its potential for unfair prejudice; and

(4) if the evidence is permitted, the court must charge the jury to consider the

evidence only for the limited purpose for which it is admitted. United States v.

Rahamin, 168 F. App'x 512, 519 (3d Cir. 2006) (citing United States v. Cruz, 326

F.3d 392, 395 (3d Cir. 2003)); see also United States v. Sampson, 980 F.2d 883, 888

(3d Cir. 1992). In addition, Rule 608 provides that “extrinsic evidence is not

admissible to prove specific instances of a witness’s conduct in order to attack or

support the witness’s character for truthfulness.” Fed. R. Evid. 608(b).

      Here, the defendants’ stated reason for introducing Cramer’s institutional

misconduct history is twofold: first, they assert that it shows a pattern of activity

regarding Cramer’s hatred toward the DOC and his attempts to exact revenge on the
                                          9
      Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 10 of 12




DOC, including the instant lawsuit; and second, they argue that Cramer’s

misconducts—specifically his assaults on correctional staff—should be admitted as

an alternative to Cramer’s claim that the alleged retaliatory actions were a result of

Cramer’s grievances. We note that the use of Cramer’s misconducts to establish

motive, either for Cramer or the correctional defendants, may be both problematic

and fact-specific. Indeed, it seems incongruous for the defendants to assert that

Cramer’s property was destroyed in retaliation for his assaults on correctional staff

rather than for his grievances. In any event, we will defer any ruling on the use of

Cramer’s misconduct history until trial but require a specific and detailed offer of

proof at trial before permitting the use of such evidence by either party.

      An appropriate order follows.



                                       S/Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                         10
      Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 11 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM CRAMER,                               :     Civil No. 3:15-CV-1360
                                              :
      Plaintiff,                              :
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
JOHN KERESTES, et al.,                        :
                                              :
      Defendants.                             :

                                    ORDER

      AND NOW, this 19th day of January 2021, in accordance with the

accompanying Memorandum, upon consideration of the plaintiff’s motion in limine

(Doc. 236), IT IS ORDERED that the motion is GRANTED IN PART AND

DENIED IN PART as follows: the motion is GRANTED in that the defendants shall

not be permitted to reference Cramer’s security level or use any other inflammatory

language to describe his security level, and the defendants shall not be permitted to

reference the plaintiff’s “pro-white” or white supremacist beliefs. The motion is

DENIED as to use of the plaintiff’s and his inmate-witness’ prior criminal

convictions for impeachment purposes, but the Court reserves the right to limit the

use of this evidence for impeachment purposes at trial. Finally, we DEFER ruling

on the issue of the use of Cramer’s misconducts, but we will require a specific and

                                         11
         Case 3:15-cv-01360-MCC Document 254 Filed 01/19/21 Page 12 of 12




detailed offer of proof at trial before permitting the use of such evidence by either

party.



                                       S/Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                         12
